DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al (2015/0013305) in view of KR 20110072150 and/or Andreadis et al (2008/0196414).  Trefny et al teach A scramjet engine [Fig. 10 with interior contours being from e.g. Figs. 8A-8C] comprising: a first flow path forming member [Fig. 10]; a second flow path forming member 805 provided in opposite to the first flow path forming member; a first fuel injection device 803; wherein a flow path is formed between the first flow path forming member and the second flow path forming member, wherein the flow path includes: a turbulence formation region 803 where a compressed air is introduced from upstream; and a combustion region 850 that is located downstream of the turbulence formation region and where a combustion using the compressed air is carried out, wherein the second flow path forming member is formed with a protrusion 803 located in the turbulence formation region and protruding toward the first flow path forming member, wherein the first fuel injection device is configured to inject fuel into the compressed air via a first fuel nozzle [Fig. 8C or 9B] provided to the protrusion, wherein the second flow path forming member is formed with a cavity 804, 805, 806 located in or Andreadis, as the conventional practice in the art for scramjets, which stabilizes the combustion in the cavity.

    PNG
    media_image1.png
    230
    388
    media_image1.png
    Greyscale
 
 	Trefny does not teach a third fuel injection device configured to inject fuel to the second flow path forming member via a third fuel nozzle provided to the first flow path forming member at a location downstream to the cavity.  Andreadis et al further teach a third fuel injection device 110 configured to inject fuel to the second flow path forming member 42 via a third fuel nozzle 110 provided to the first flow path forming member at a location downstream to the cavity 60, which provides additional fuel for operating the scramjet and which promotes flame stabilization.  It would have been obvious to one of ordinary skill in the art to employ a third fuel injection device / nozzle for the first flow path forming member, as taught by Andreadis et al, in order to provide additional fuel which promotes flame stabilization for scramjet operation.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trefny et al (2015/0013305) in view of KR 20110072150 and/or Andreadis et al (2008/0196414), as applied above, and further in view of Freeborn et al “Swept-Leading-Edge Pylon Effects on a Scramjet Pylon-Cavity Flameholder Flowfield.”  The prior art teach a shock wave 830 generated in the combustion region at the upstream region .  
    PNG
    media_image2.png
    400
    632
    media_image2.png
    Greyscale


 
 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

February 11, 2021